DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 8 objected to because of the following informalities:  Line 4 recited the word receptable rather than receptacle.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  In line 2, transverse is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear how channels can extend below a bottom surface of an element.  The examiner will examine as best understood in light of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juzak et al., U.S. Patent Application Publication 2020/0256363.
Regarding claim 1, Juzak discloses a fastening unit for use in attaching objects to a strut channel (100) having first and second spaced sidewalls and having a first width between opposing inside surfaces of the spaced sidewalls (see Fig. 3), comprising: a body having an upper surface (uppermost surface of 114) and a lower surface (lowermost surface of 124) and four sidewall surfaces extending between the upper surface and the lower surface (four side walls of 124, see Figures); a first aperture (aligned with 13) passing through the body between the upper surface and the lower surface, the first aperture having a centerline axis (see Figs.); a first fastener receptacle (115) formed on the upper surface of the body and around the first aperture (Fig. 2C), the first fastener receptacle configured to engage a nut or a bolt head and prevent the nut or bolt head from turning; and wherein a maximum cross-dimension of the body between a first corner of the body between two adjacent sidewall surfaces and an opposing second corner between two other adjacent sidewall surfaces is less than the first width of the strut channel (Fig. 3; paragraph 45), wherein the body (body portion 124) may rotate within the strut channel between the first and second spaced sidewalls about an axis parallel to the centerline axis of the first aperture.  
Regarding claim 2, Juzak discloses a fastening unit wherein the first fastener receptacle comprises at least one projection (117) that extends above the upper surface of the body.  
Regarding claim 4, Juzak discloses a fastening unit further comprising: a second fastener receptacle (125) formed around the first aperture, wherein the second fastener receptacle is configured to engage a nut or a bolt head (it is capable of having a nut inserted), wherein the first fastener receptacle and the second fastener receptacle have different cross-dimensions (see Figures).  
Regarding claim 8, Juzak discloses a fastening unit wherein the first fastener receptacle comprises a recess below the upper surface of the body (Fig. 2C) and further comprising: second fastener receptacle (125) formed around the first aperture, wherein the second fastener receptacle is configured to engage a nut or a bolt head (it is capable of having a nut inserted), wherein the first fastener receptacle and the second fastener receptacle have different cross-dimensions (see Figures).  
Regarding claim 23, Juzak discloses a fastening unit wherein the body may rotate from a first orientation wherein first and second opposing sidewalls of the body are transvers to the first and second sidewalls of the strut channel to a second orientation where the first and second opposing sidewall of the body are substantially parallel to the to the first and second sidewalls of the strut channel (paragraph 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzak et al., U.S. Patent Application Publication 2020/0256363.
Regarding claim 11, Juzak discloses a fastening unit wherein the first fastener receptacle comprises an opening disposed around the aperture and configured to receive the nut or bolt head, but does not disclose the opening is hexagonal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a hexagonal receptacle shape when a nut or bolt is to be used, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 19, Juzak discloses a fastening unit but does not specifically disclose wherein the first receptacle tapers from a wider cross-dimension at an upper edge to a narrower cross-dimension at a lower edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a tapered receptacle shape so that a variation in sizes of washer elements may be used, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 21, Juzak discloses a fastening unit but does not specifically disclose wherein the first corner comprises a first rounded surface extending between the two adjacent sidewalls surfaces the opposing second corner comprises a second rounded surface extending between the two other adjacent sidewall surfaces.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a tapered receptacle shape so that a variation in sizes of washer elements may be used, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzak et al., U.S. Patent Application Publication 2020/0256363 in view of Prate et al., U.S. Patent Application Publication 2020/0103123.
Regarding claim 20, Juzak discloses a fastening unit but does not specifically disclose wherein the body is formed of a polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a polymeric material for the fastener for a strong yet durable fastener if the material is readily available, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzak et al., U.S. Patent Application Publication 2020/0256363 in view of Blum, U.S. Patent Application Publication 2010/0102011.
Regarding claim 22, Juzak discloses a fastening unit but does not disclose wherein a distance between a third corner of the body and an opposing fourth corner of the body is greater than the first width of the strut channel.  Blum teaches a fastening unit having a width between opposing corners which is a greater length that the width of the strut channel (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a an elongate shape so that a for a more secure attachment, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Allowable Subject Matter
Claims 3, 5-7, 10, 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See new rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633